Citation Nr: 1115456	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-50 529	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to benefits under 38 U.S.C. Chapter 18 for a child born with birth defects.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his appellant-daughter


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from September 1966 to September 1968, including a tour of duty in the Republic of Vietnam.  The appellant is his adult daughter.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over her claim was subsequently transferred to the RO in Indianapolis, Indiana, and that office certified the appeal to the Board.

As support for her claim, the appellant and the Veteran testified at a hearing at the RO in February 2011 before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  During the hearing the appellant submitted additional evidence and waived her right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).  

FINDINGS OF FACT

1.  The appellant was born with defects including Vater Association, renal anomalies, imperforate anus, reproductive disorders, and bone anomalies of a missing tibia and radius. 

2.  Although her father served in Vietnam during the Vietnam era, there is no competent and credible evidence that she has or ever has had spina bifida.  Indeed, she has readily acknowledged as much, including during her recent hearing before the Board in February 2011 when she explained that her claim, instead, is predicated on her other birth defects.

3.  Unfortunately, her mother is not a Veteran (just her father), let alone a Vietnam Veteran.


CONCLUSION OF LAW

The appellant has not stated a claim upon which relief may be granted.  38 U.S.C.A. §§ 1802, 1805, 1815, 1821 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.814, 3.815 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the appellant's claim is being denied as a matter of law, 
the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the respective claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

In any event, the Board notes that, in the October 2009 Statement of the Case (SOC), the RO informed the appellant of the provisions of 38 C.F.R. §§ 3.814 and 3.815 that discuss the criteria for receiving the type of benefits requested.  Furthermore, she has been provided the opportunity to submit evidence and argument in support of her claim - including during her recent February 2011 hearing before the Board, and to respond to her VA notices.  The Board therefore finds there is sufficient evidence in the file to fairly decide her appeal.

The appellant asserts that she has several birth defects, though not spina bifida, which she believes are presumptively due to her Veteran-father's exposure to Agent Orange while stationed in Vietnam.  According to her description of these disabilities, many of which were visibly apparent during her recent February 2011 hearing before the Board, they include Vater Association, renal anomalies, imperforate anus, reproductive disorders, and bone anomalies of a missing tibia and radius.  See February 2011 personal hearing transcript, at page 4.  She readily acknowledges she does not have spina bifida and never has.  See February 2011 personal hearing transcript, also at page 4; see also her March 2009 Notice of Disagreement (NOD).  So her claim is not predicated on spina bifida, rather, on the other birth defects mentioned.  Unfortunately, however, for the reasons and bases set forth below, her claim simply has no legal merit so must be summarily denied.

VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam Veteran who has spina bifida and other birth defects, to include achondroplasia, cleft lip and cleft palate, congenital heart disease, congenital talipes equinovarus (clubfoot), esophageal and intestinal atresia, Hallerman-Streiff syndrome, hip dysplasia, Hirschprung's disease (congenital megacolon), hydrocephalus due to aqueductal stenosis, hypospadias, imperforate anus, neural tube defects, Poland syndrome, pyloric stenosis, syndactyly (fused digits), tracheoesophageal fistula, undescended testicles, and Williams syndrome, that are associated with the Veteran's exposure to toxic herbicides.  38 U.S.C.A. §§ 1805(a), 1812, 1815; 38 C.F.R. § 3.814(a), 3.815.

The term "Vietnam Veteran" means a person who performed active military service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, without regard to the characterization of the person's service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.814(c)(1) (2010).

Significantly, though, spina bifida is the only birth defect warranting an award of monetary benefits based on the herbicide exposure of a Vietnam Veteran who is the father of the child at issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  To qualify for a monthly allowance on the basis of other birth defects (as listed above), a claimant must show the Vietnam Veteran who was exposed to herbicides is his or her mother.  38 U.S.C.A. §§ 1812, 1815; 38 C.F.R. § 3.815.  As explained during the recent February 2011 hearing before the Board, this distinction has been made on the basis of scientific research and studies that have been undertaken.  The Board is bound by the law and VA's regulations.  38 U.S.C.A. § 7104.  As such, the scientific bases of these studies - and, in particular, any disagreement with their findings, is beyond the Board's jurisdiction.

The evidence of record confirms the Veteran served on active duty in the military from September 1966 to September 1968.  And the RO conceded, in its March 2009 rating decision at issue in this appeal, that he had a tour of duty in the Republic of Vietnam during the Vietnam era, thereby establishing the presumption that he was exposed to an herbicide agent while there.  See 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

But the appellant makes no contention whatsoever that her mother was a Veteran, not to mention one with active duty service in the Republic of Vietnam during the Vietnam era.  There also is no evidence suggesting otherwise.  Thus, since only her father had qualifying service as a Vietnam Veteran, VA compensation is only payable if she (the appellant) was found to have certain forms of spina bifida, which she admittedly does not.  38 U.S.C.A. §§ 1802, 1805, 1815; 38 C.F.R. §§ 3.814, 3.815.


Instead, the only birth defects for which the appellant is claiming entitlement to VA compensation involve disabilities other than spina bifida - which, significantly, are not covered by 38 U.S.C.A. § 1805(a) and 38 C.F.R. § 3.815(a) for a child whose mother did not have Vietnam service.

The appellant indicates there is a possibility that her father's exposure to Agent Orange in Vietnam is responsible for her severe birth defects, based on consultations she purportedly had, for example, with her private physicians that treated her during the 1970s at Riley Hospital for Children in Indianapolis, Indiana, so within just a relatively few short years after her Veteran father had returned from Vietnam.  See personal hearing transcript, at pages 5-6.  So the day of her hearing, she completed and submitted a VA Form 21-4142 authorizing VA to try and obtain these confidential treatment records.  But, as explained, the duty-to-assist provisions of the VCAA do not apply when, as here, the claim is being summarily denied as a matter of law.  Furthermore, generally speaking, a claimant's account of what a doctor purportedly said, filtered as it is through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  The additional medical statement the claimant submitted during her hearing, including from J.E.G., C.P., of the Rehabilitation Institute, only discusses the claimant's need for timely replacement of her prosthesis due to physical changes and normal wear and tear of the device, which reportedly usually is required every 3 to 5 years, but not also the etiology of her birth defects in terms of any potential relationship to or correlation with her father-Veteran's service in Vietnam and any presumed exposure to Agent Orange while there.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (permitting a claimant to establish this cause-and-effect correlation on a direct basis when there is no applicable presumption).

Ultimately, the appellant's appeal is grounded in her concerns over what she perceives is an inherently unjust and inequitable distinction between children with birth defects whose fathers served in Vietnam versus others whose mothers did.  And she simply sees no reason or justification for differentiating one case over another, citing a sense of simple fairness in the distribution of these benefits.  The Board is indeed sympathetic to her arguments but, unfortunately, is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  See also Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Thus, the Board is wholly without authority to disregard the applicable law, notwithstanding any extenuating circumstances or claims of fairness.  See, e.g., Davenport v. Principi, 16 Vet. App. 522 (2002).  Since the claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

The claim for benefits for a child born with birth defects is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


